Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to in response to the claims filed 1/15/20120. Claims 1, 11, and 23 are amended.  Claims 33 and 44 are new.

Detailed Office Action
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with John Harmon 3/4/2021.
The CLAIMS have been amended as follows: 
1. (Currently Amended) A propulsion system, comprising:
a propellant; and
a sublimable barrier comprising a solid sublimable organic compound physically isolating the propellant from an ambient environment outside of the propulsion system, wherein the sublimable barrier is configured to prevent flow of the propellant to one or more components of the propulsion system until a majority of the sublimable barrier has been sublimated over a predetermined amount of  of time is less than or equal to 5 weeks.
11. (Currently Amended) A method of making a propulsion system, comprising:
depositing a sublimable organic compound onto and/or within one or more components of [[a]] the propulsion system to form a sublimable barrier that physically isolates a propellant from an ambient environment outside of the propulsion system to prevent flow of the propellant to one or more components of the propulsion system until a majority of the sublimable barrier has been sublimated over a predetermined amount of time after exposure to a vacuum, wherein the predetermined amount of time is less than or equal to 5 weeks.
23. (Currently Amended) A method of using a propulsion system, comprising:
deploying the propulsion system in a vacuum; and
sublimating a majority of a sublimable barrier isolating a propellant from an ambient environment outside of the propulsion system over a predetermined amount of time after deploying the propulsion system in the vacuum such that prior to sublimation, flow of the propellant is prevented, and as the sublimable barrier sublimates the propellant flows towards the ambient environment outside of the propulsion system, wherein the predetermined amount of time is less than or equal to 5 weeks.
Allowable Subject Matter
Claims 1-44 are allowable.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is Demmons 2016/0333865.
Demmons does not teach a sublimable barrier that significantly sublimates.  As such, the barrier taught by Demmons would have a sublimation time of much longer than 5 weeks in order to sublimate a majority of the barrier, and the vapor pressure of the barrier of Demmons would be much lower than .0001 Pa at 25 degrees Celsius.  As such, the prior art does not teach or render obvious wherein the sublimable barrier is configured to prevent flow of the propellant to one or more components of the propulsion system until a majority of the sublimable barrier has been sublimated over a predetermined amount of time after exposure to a vacuum, and wherein the predetermined amount of time is less than or equal to 5 weeks, or a majority of the sublimable barrier has been sublimated over a predetermined amount of time after 
Support for the amendments are at [0034] and [0036] of applicant’s specification: [0034] “Further, the term "substantially all," in reference to the amount of the sublimable barrier that has sublimated, herein may refer to greater than or equal to 95%, greater than or equal to 96%, greater than or equal to 97%, greater than or equal to 98%, or greater than or equal to 99% (e.g., about 100%)” and [0036] “In view of the above, substantially all of a sublimable barrier material may have sublimated in a suitable duration, provided that the ambient environment has a pressure at or below the vapor pressure of the sublimable barrier material. In some embodiments the sublimation of the barrier may be diffusion-limited. In either case, depending on the embodiment, substantially all of a sublimable barrier material may have sublimated within 5 weeks, within 4 weeks, within 3 weeks, within 2 weeks, within 1 week, within 6 days, within 5 days, within 4 days, within 3 days, within 2 days, within 1 day, within 20 hours, within 16 hours, within 12 hours, within 8 hours, within 4 hours, within 3 hours, within 2 hours, within 1 hour, or within 30 minutes”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741